Exhibit 24(b)(8.104) SEVENTH AMENDMENT TO SELLING AND SERVICES AGREEMENT This Seventh Amendment dated as of April 1, 2016 (the “Amendment”) by and between Voya Retirement Insurance and Annuity Company (formerly ING Life Insurance and Annuity Company), Voya Institutional Plan Services, LLC (formerly ING Institutional Plan Services, LLC), Voya Financial Partners, LLC (formerly ING Financial Advisers, LLC) (collectively “Voya”), and Lazard Asset Management Securities LLC (“Distributor”) and Lazard Asset Management LLC the investment adviser to each mutual fund comprising the Fund and the parent company of the Distributor (“LAM’), is made to the Selling and Services Agreement dated as of July 1, 1998, as amended on July 18, 2007, March 31, 2008, August 16, 2009, September 22, 2011, January 1, 2015, and May 20, 2015 (the “Agreement”). Terms defined in the Agreement are used herein as therein defined. WHEREAS, the parties wish to amend the Schedules to the Agreement as set forth herein. NOW, THEREFORE, in consideration of the foregoing and the mutual promises set forth below, the parties agree as follows: 1. Schedule A and B to the Agreement shall be deleted in its entirety and replaced with the Schedule A attached hereto. 2. Except as specifically provided herein, all other provisions of the Servicing Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties have executed this Amendment as of the date first written above. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY By: /s/ Lisa Gilarde Name: Lisa Gilarde Title: Vice President VOYA INSTITUTIONAL PLAN SERVICES, LLC By: /s/ Lisa Gilarde Name: Lisa Gilarde Title: Vice President VOYA FINANCIAL PARTNERS, LLC By: /s/ Lisa Gilarde Name: Lisa Gilarde Title: Vice President LAZARD ASSET MANAGEMENT SECURITIES LLC By: /s/ Charles L. Carroll 1/8/2016 Name: Charles L Carroll Title: Deputy Chairman LAZARD ASSET MANAGEMENT LLC By: /s/ Charles L. Carroll 1/8/2016 Name: Charles L Carroll Title: Deputy Chairman schedule a Portfolio Name Class Symbol CUSIP Plan Fee* Other Comp+ Total Lazard Capital Allocator Opportunistic Strategies Portfolio Open LCAOX 52106N483 0.XX% 0.XX% 0.XX% Lazard Developing Markets Equity Portfolio Open LDMOX 52106N467 0.XX% 0.XX% 0.XX% Lazard Emerging Markets Core Equity Portfolio Open ECEOX 52106N244 0.XX% 0.XX% 0.XX% Lazard Emerging Markets Debt Portfolio Open LEDOX 52106N129 0.XX% 0.XX% 0.XX% Lazard Emerging Markets Equity Blend Portfolio Open EMBOX 52106N418 0.XX% 0.XX% 0.XX% Lazard Emerging Markets Equity Portfolio** Open LZOEX 52106N764 0.XX% 0.XX% 0.XX% Lazard Emerging Markets Income Portfolio Open LEIOX 52107V674 0.XX% 0.XX% 0.XX% Lazard Emerging Markets Multi Asset Portfolio Open EMMOX 52106N145 0.XX% 0.XX% 0.XX% Lazard Enhanced Opportunities Portfolio Open LEOOX 52107V476 0.XX% 0.XX% 0.XX% Lazard Explorer Total Return Portfolio Open LETOX 52106N269 0.XX% 0.XX% 0.XX% Lazard Fundamental Long/Short Portfolio Open LLSOX 52107V641 0.XX% 0.XX% 0.XX% Lazard Global Equity Select Portfolio Open GESOX 52107V716 0.XX% 0.XX% 0.XX% Lazard Global Fixed Income Portfolio Open LZGOX 52106N285 0.XX% 0.XX% 0.XX% Lazard Global Listed Infrastructure Portfolio Open GLFOX 52106N442 0.XX% 0.XX% 0.XX% Lazard Global Realty Equity Portfolio Open LITOX 52106N350 0.XX% 0.XX% 0.XX% Lazard Global Strategic Equity Portfolio Open LSTOX 52107V 542 0.XX% 0.XX% 0.XX% Lazard International Equity Portfolio Open LZIOX 52106N830 0.XX% 0.XX% 0.XX% Lazard International Equity Concentrated Portfolio Open LCNOX 52107V 575 0.XX% 0.XX% 0.XX% Lazard International Equity Select Portfolio Open LZESX 52106N657 0.XX% 0.XX% 0.XX% Lazard International Small Cap Equity Portfolio Open LZSMX 52106N772 0.XX% 0.XX% 0.XX% Lazard International Strategic Equity Portfolio Open LISOX 52106N582 0.XX% 0.XX% 0.XX% Lazard Master Alternatives Portfolio Open LALOX 52107V518 0.XX% 0.XX% 0.XX% Lazard US Corporate Income Portfolio Open LZHOX 52106N681 0.XX% 0.XX% 0.XX% Lazard US Equity Concentrated Portfolio Open LEVOX 52106N574 0.XX% 0.XX% 0.XX% Lazard US Mid Cap Equity Portfolio Open LZMOX 52106N715 0.XX% 0.XX% 0.XX% Lazard US Realty Equity Portfolio Open LREOX 52106N319 0.XX% 0.XX% 0.XX% Lazard US Realty Income Portfolio Open LRIOX 52106N335 0.XX% 0.XX% 0.XX% Lazard US Short Duration Fixed Income Portfolio Open UMNOX 52106N376 0.XX% 0.XX% 0.XX% Lazard US Small Cap Equity Growth Portfolio Open GRWOX 52107V617 0.XX% 0.XX% 0.XX% Lazard US Small-Mid Cap Equity Portfolio Open LZCOX 52106N780 0.XX% 0.XX% 0.XX% Lazard US Strategic Equity Portfolio Open LZUOX 52106N632 0.XX% 0.XX% 0.XX% Lazard Capital Allocator Opportunistic Strategies Portfolio Institutional LCAIX 52106N491 N/A 0.XX% 0.XX% Lazard Developing Markets Equity Portfolio Institutional LDMIX 52106N475 N/A 0.XX% 0.XX% Lazard Emerging Markets Core Equity Portfolio Institutional ECEIX 52106N251 N/A 0.XX% 0.XX% Lazard Emerging Markets Debt Portfolio Institutional LEDIX 52106N111 N/A 0.XX% 0.XX% Lazard Emerging Markets Equity Blend Portfolio Institutional EMBIX 52106N392 N/A 0.XX% 0.XX% Lazard Emerging Markets Equity Portfolio** Institutional LZEMX 52106N889 N/A 0.XX% 0.XX% Lazard Emerging Markets Income Portfolio Institutional LEIIX 52107V682 N/A 0.XX% 0.XX% Lazard Emerging Markets Multi Asset Portfolio Institutional EMMIX 52106N137 N/A 0.XX% 0.XX% Lazard Enhanced Opportunities Portfolio Institutional LEOIX 52107V484 N/A 0.XX% 0.XX% Lazard Explorer Total Return Portfolio Institutional LETIX 52106N277 N/A 0.XX% 0.XX% Lazard Fundamental Long/Short Portfolio Institutional LLSIX 52107V658 N/A 0.XX% 0.XX% Lazard Global Equity Select Portfolio Institutional GESIX 52107V724 N/A 0.XX% 0.XX% Lazard Global Fixed Income Portfolio Institutional LZGIX 52106N293 N/A 0.XX% 0.XX% Lazard Global Listed Infrastructure Portfolio Institutional GLIFX 52106N459 N/A 0.XX% 0.XX% Lazard Global Realty Equity Portfolio Institutional LITIX 52106N368 N/A 0.XX% 0.XX% Lazard Global Strategic Equity Portfolio Institutional LSTIX 52107V 559 N/A 0.XX% 0.XX% Lazard International Equity Portfolio Institutional LZIEX 52106N400 N/A 0.XX% 0.XX% Lazard International Equity Concentrated Portfolio Institutional LCNIX 52107V 583 N/A 0.XX% 0.XX% Lazard International Equity Select Portfolio Institutional LZSIX 52106N665 N/A 0.XX% 0.XX% Lazard International Small Cap Equity Portfolio Institutional LZISX 52106N806 N/A 0.XX% 0.XX% Lazard International Strategic Equity Portfolio Institutional LISIX 52106N590 N/A 0.XX% 0.XX% Lazard Master Alternatives Portfolio Institutional LALTX 52107V526 N/a 0.XX% 0.XX% Lazard US Corporate Income Portfolio Institutional LZHYX 52106N699 N/A 0.XX% 0.XX% Lazard US Equity Concentrated Portfolio Institutional LEVIX 52106N616 N/A 0.XX% 0.XX% Lazard US Mid Cap Equity Portfolio Institutional LZMIX 52106N723 N/A 0.XX% 0.XX% Lazard US Realty Equity Portfolio Institutional LREIX 52106N327 N/A 0.XX% 0.XX% Lazard US Realty Income Portfolio Institutional LRIIX 52106N343 N/A 0.XX% 0.XX% Lazard US Short Duration Fixed Income Portfolio Institutional UMNIX 52106N384 N/A 0.XX% 0.XX% Lazard US Small Cap Equity Growth Portfolio Institutional GRWIX 52107V625 N/A 0.XX% 0.XX% Lazard US Small-Mid Cap Equity Portfolio Institutional LZSCX 52106N509 N/A 0.XX% 0.XX% Lazard US Strategic Equity Portfolio Institutional LZUSX 52106N624 N/A 0.XX% 0.XX% Lazard Capital Allocator Opportunistic Strategies Portfolio R6 RLCPX 52107V 849 N/A N/A 0 Lazard Developing Markets Equity Portfolio R6 RLDMX 52107V 872 N/A N/A 0 Lazard Emerging Markets Core Equity Portfolio R6 RLEOX 52107V 732 N/A N/A 0 Lazard Emerging Markets Debt Portfolio R6 RLEDX 52107V 815 N/A N/A 0 Lazard Emerging Markets Equity Blend Portfolio R6 RLEBX 52107V 831 N/A N/A 0 Lazard Emerging Markets Equity Portfolio** R6 RLEMX 52107V 880 N/A N/A 0 Lazard Emerging Markets Income Portfolio R6 RLEIX 52107V666 N/A N/A 0 Lazard Emerging Markets Multi Asset Portfolio R6 RLMSX 52107V 799 N/A N/A 0 Lazard Enhanced Opportunities Portfolio R6 RLZEX 52107V468 N/A N/A 0 Lazard Explorer Total Return Portfolio R6 RLETX 52107V 740 N/A N/A 0 Lazard Fundamental Long/Short Portfolio R6 RFLSX 52107V633 N/A N/A 0 Lazard Global Equity Select Portfolio R6 RLGEX 52107V690 N/A N/A 0 Lazard Global Fixed Income Portfolio R6 RLGFX 52107V 757 N/A N/A 0 Lazard Global Listed Infrastructure Portfolio R6 RLGLX 52107V 856 N/A N/A 0 Lazard Global Realty Equity Portfolio R6 RLGRX 52107V 765 N/A N/A 0 Lazard Global Strategic Equity Portfolio R6 RGSTX 52107V 534 N/A N/A 0 Lazard International Equity Portfolio R6 RLIEX 52107V 500 N/A N/A 0 Lazard International Equity Concentrated Portfolio R6 RICNX 52107V 567 N/A N/A 0 Lazard International Equity Select Portfolio R6 RLIQX 52107V 609 N/A N/A 0 Lazard International Small Cap Equity Portfolio R6 RLICX 52107V 807 N/A N/A 0 Lazard International Strategic Equity Portfolio R6 RLITX 52107V 708 N/A N/A 0 Lazard Master Alternatives Portfolio R6 RMSTX 52107V492 N/A N/A 0 Lazard US Corporate Income Portfolio R6 RLCIX 52107V 864 N/A N/A 0 Lazard US Equity Concentrated Portfolio R6 RLUEX 52107V 104 N/A N/A 0 Lazard US Mid Cap Equity Portfolio R6 RLMCX 52107V 302 N/A N/A 0 Lazard US Realty Equity Portfolio R6 RLREX 52107V 773 N/A N/A 0 Lazard US Realty Income Portfolio R6 RLRIX 52107V 781 N/A N/A 0 Lazard US Short Duration Fixed Income Portfolio R6 RLSDX 52107V 823 N/A N/A 0 Lazard US Small Cap Equity Growth Portfolio R6 RLSGX 52107V591 N/A N/A 0 Lazard US Small-Mid Cap Equity Portfolio R6 RLSMX 52107V 401 N/A N/A 0 Lazard US Strategic Equity Portfolio R6 RLUSX 52107V 203 N/A N/A 0 * Fees to be paid to Intermediary from the Plan. Intermediary waives any right to payment of such fees until Distributor is in receipt of fees from the Fund pursuant to the Plan, and Distributor's liability for the payment of such fees is limited solely to the proceeds of fees received from the Fund pursuant to the Plan. The Plan is terminable by the Fund's Board of Directors at any time. It is recognized that certain parties may not be permitted to collect distribution fees under the Plan, and if Intermediary is such a party, it will not accept such fees. + Paid by Distributor or the Portfolios' investment adviser out of its own resources. ** The Lazard Emerging Markets Equity Portfolio is generally closed to new investors.
